     Case 2:20-mj-00311-DJA
               Case 2:20-mj-00311-DJA
                            *SEALED* Document
                                      Document 12 *SEALED*
                                                   Filed 12/10/20
                                                               FiledPage
                                                                     12/08/20
                                                                         1 of 3Page 1 of 3




 1    NICHOLAS A. TRUTANICH
      United States Attorney
 2    District of Nevada
      Nevada Bar Number 13644
 3    KEVIN D. SCHIFF
      Assistant United States Attorney
 4    501 Las Vegas Blvd. South, Suite 1100
      Las Vegas, Nevada 89101
 5    PHONE (702) 388-6336
      FAX (702) 388-5087
 6    Kevin.Schiff@usdoj.gov
      Attorneys for the United States
 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA

 9     IN THE MATTER OF THE                               2:20-mj-0311-DJA
       APPLICATION OF THE UNITED
10     STATES OF AMERICA FOR AN                            Motion to Unseal Legal Process
       ORDER AUTHORIZING THE
11     INSTALLATION AND USE OF A PEN                       (FILED UNDER SEAL)
       REGISTER, TRAP AND TRACE
12     DEVICE AND CALLER
       IDENTIFICATION SERVICE, AND
13     AUTHORIZING RELEASE OF
       SUBSCRIBER INFORMATION, CELL-
14     SITE INFORMATION, AND FOR A
       GPS TRACKING WARRANT ON
15     CELLULAR TELEPHONE NUMBER
       725-214-8154
16

17           The United States of America by and through Nicholas Trutanich, United States

18    Attorney, and his assistant Kevin Schiff, hereby moves to unseal the above captioned

19    matter(s) so the Government can provide all such documentation in discovery.

20           This legal process was issued in 2020 during an investigation by the Federal Bureau

21    of Investigation, and portions were sealed to protect the integrity of the investigation. The
22    result of that investigation as resulted in criminal indictments being issued in United States
23

24
     Case 2:20-mj-00311-DJA
               Case 2:20-mj-00311-DJA
                            *SEALED* Document
                                      Document 12 *SEALED*
                                                   Filed 12/10/20
                                                               FiledPage
                                                                     12/08/20
                                                                         2 of 3Page 2 of 3




 1    v. Lewis Arellano et al., 2:20-cr-00264-KJD-VCF, and United States v. Sergio Rios, 2:20-

 2    cr-00300-JAD-NJK.

 3
                DATED this 9th day of December, 2020.
 4
                                                 NICHOLAS A. TRUTANICH
 5                                               United States Attorney

 6                                               /s/ Kevin Schiff        .
                                                 Kevin D. Schiff
 7                                               Assistant United States Attorney

 8    CERTIFICATION:

 9           Pursuant to local Rule IA 10-5(c), undersigned counsel certifies a copy of this motion

10    was provided to defense counsel via the following means on this 9th day of December, 2020:

11    EMAIL.

12                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
13
                                                 /s/ Kevin Schiff        .
14                                               Kevin D. Schiff
                                                 Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24
                                                2
     Case 2:20-mj-00311-DJA
               Case 2:20-mj-00311-DJA
                            *SEALED* Document
                                      Document 12 *SEALED*
                                                   Filed 12/10/20
                                                               FiledPage
                                                                     12/08/20
                                                                         3 of 3Page 3 of 3




 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2
       IN THE MATTER OF THE                             2:20-0311-DJA
                                                        2:20-mj-311-DJA
 3     APPLICATION OF THE UNITED
       STATES OF AMERICA FOR AN                          Motion to Unseal Legal Process
 4     ORDER AUTHORIZING THE
       INSTALLATION AND USE OF A PEN                     (FILED UNDER SEAL)
 5     REGISTER, TRAP AND TRACE
       DEVICE AND CALLER
 6     IDENTIFICATION SERVICE, AND
       AUTHORIZING RELEASE OF
 7     SUBSCRIBER INFORMATION, CELL-
       SITE INFORMATION, AND FOR A
 8     GPS TRACKING WARRANT ON
       CELLULAR TELEPHONE NUMBER
 9     725-214-8154

10           Based upon Motion of the Government, and good cause appearing therefore, the

11    Court finds good cause to unseal the above captioned matter(s) to be provided in discovery.

12    Thus, the Court orders the case number(s) identified and any documentation filed therein

13    unsealed.

14
                                                IT IS SO ORDERED:
15
                                                ________________________________
16                                              HON. DANIEL J. ALBREGTS
                                                UNITED STATES MAGISTRATE JUDGE
17
                                                DATED:         December 10, 2020
                                                              _______________________
18

19

20

21

22

23

24
                                               3
